Citation Nr: 0419412	
Decision Date: 07/19/04    Archive Date: 07/27/04	

DOCKET NO.  03-15 311	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than May 16, 2001 
for the award of a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

The veteran in this case seeks an effective date earlier than 
May 16, 2001 for the award of a total disability rating based 
upon individual unemployability.  In pertinent part, it is 
argued that the veteran was, in fact, unemployable due solely 
to service-connected post-traumatic stress disorder effective 
from October 18, 1999, the date of a grant of service 
connection (and 70 percent evaluation) for post-traumatic 
stress disorder.  

The Board notes that, in December 2001, there was received 
the veteran's claim for a total disability rating based upon 
individual unemployability.  In a rating decision of April 
2002, the RO denied entitlement to a total disability rating 
based upon individual unemployability.  The following month, 
the veteran voiced his disagreement with that denial of 
benefits.  

In a rating decision of November 2002, the RO granted a total 
disability rating based upon individual unemployability, 
effective from May 16, 2001, the date following the veteran's 
final day of employment as a maintenance worker.  In December 
2002, the veteran voiced his disagreement with the 
aforementioned effective date, arguing that he was 
essentially unemployable due solely to service-connected 
post-traumatic stress disorder effective from October 18, 
1999, the date of receipt of his claim for service connection 
for that disability.  

The Board observes that, prior to the initiation of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds that, notwithstanding certain correspondence 
of February 2002, the RO has failed to provide the veteran 
and his representative with adequate notice of the VCAA, or 
of the information and evidence necessary to substantiate his 
claim.  While in that correspondence, reference was made to 
the VCAA, the veteran was provided only with those provisions 
of the law and regulations governing claims for service 
connection, with no reference to increased ratings or 
provisions governing the assignment of earlier effective 
dates.  

The Board acknowledges that, in the case at hand, the 
aforementioned VCAA "notice" and "duty to assist" letter was 
issued in February 2002, prior to the April 2002 rating 
decision which initially denied entitlement to a total 
disability rating based upon individual unemployability.  
However, that letter was clearly defective.  An additional 
letter was not issued prior to a May 2003 Statement of the 
Case denying entitlement to an effective date earlier than 
May 16, 2001 for the award of a total disability rating based 
upon individual unemployability, a "downstream" issue.  The 
Board concedes that § 5103(a) does not require the VA to 
provide notice of the information and evidence necessary to 
substantiate a newly-raised (i.e., "downstream") issue.  
However, this is not the case where notification and 
development action taken with respect to the underlying issue 
is defective.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Under the circumstances of this case, the aforementioned lack 
of notice constitutes a violation of the veteran's due 
process rights.  Accordingly, the case must be remanded to 
the RO in order that the veteran and his representative may 
be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

2.  The RO should then review the 
veteran's claim for an effective date 
earlier than May 16, 2001 for the award 
of a total disability rating based upon 
individual unemployability.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
last SSOC in April 2004.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



